MEMORANDUM **
Moisés Fuentes and Concepcion Fuentes, husband and wife and natives and citizens of Mexico petition for review of the Board of Immigration Appeals’ decision denying their application for cancellation of removal based on their failure to establish exceptional and extremely unusual hardship to their three United States citizen children.
Petitioners contend that the BIA violated their due process rights in determining the hardship standard, and erred in concluding that they failed to establish the requisite hardship.
We lack jurisdiction to review the BIA’s discretionary determination that petitioners failed to establish exceptional and extremely unusual hardship. See MartinezRosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Although we retain jurisdiction to consider petitioners’ constitutional claims, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003), we reject their due process challenge to the hardship standard because the BIA’s interpretation fell “within the broad range authorized by the statutory language,” and subsequent case law, id. at 1006.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.